Citation Nr: 0019041	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran, who had active service from March 1943 to 
November 1945, died in September 1996.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in St. Petersburg, Florida and Atlanta, Georgia which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The Atlanta RO 
certified the case to the Board.

A January 1997 rating decision also included a denial of 
entitlement to Dependents Educational Assistance under 38 
U.S.C. Chapter 35.  There has been no express disagreement 
with that action.  According, this issue is not before the 
Board for appellate consideration.

The Board notes that the appellant, in September 1998, 
submitted a VA Form 9 (Appeal to the Board) in which she 
indicated that she wished to personally appear at a hearing 
before a Member of the Board at the RO.  A Travel Board 
hearing was subsequently scheduled for November 3, 1999; the 
appellant failed to appear for that hearing.

FINDINGS OF FACT

1.  The veteran was service connected for sinusitis.

2.  The veteran's post-service medical records include a 
diagnosis of squamous cell lung carcinoma.

3.  The veteran's death certificate states that the immediate 
cause of his death was lung cancer, Stage IV, and that the 
cancer was due to, or a consequence of, sinusitis.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
appellant asserts that the veteran's service-connected 
sinusitis caused or substantially or materially contributed 
to his death from lung cancer.  In support of this 
contention, the appellant offers the veteran's death 
certificate which states that the immediate cause of his 
death was lung cancer, Stage IV, and that the cancer was due 
to, or a consequence of, sinusitis.  Considering the 
appellant's presumed credible assertions in conjunction with 
the medical opinion contained in the death certificate, the 
Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the appellant's claim on the 
merits.

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

While the case was in appellate status, the appellant raised 
the legal theory, in a written statement submitted to the RO 
in September 1998, that the veteran was a nonsmoker prior to 
service and that he smoked cigarettes supplied in his rations 
while he was in service which eventually led to his death 
from lung cancer.  She argued that service connection for the 
cause of the veteran's death should be granted on this 
ground.

Pertinent to all claims of entitlement to service connection 
for tobacco dependence and any lung disease as secondary to 
tobacco dependence, legislation has been enacted prohibiting 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  See Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998) (codified at 38 U.S.C.A. § 1103).  However, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

In a Supplemental Statement of the Case issued in September 
1998, the RO informed the appellant of the change in the law 
and further notified her that no smoking-related disease 
could therefore serve as the basis for a grant of service 
connection for the cause of the veteran's death.  However, 
the Board finds that this is procedurally incorrect, since 
the appellant's claim for service connection for the cause of 
the veteran's death had been filed prior to June 9, 1998, and 
she was apparently just advancing another legal theory 
regarding causation, as opposed to submitting a new claim.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
Therefore, in disposing of the issue on procedural grounds, 
the RO has not yet addressed the substance of the appellant's 
arguments concerning smoking and the cause of the veteran's 
death.  Furthermore, review of the evidence of record 
suggests that the RO has not specifically addressed or 
referenced the appellant's contention that the lungs are a 
vital organ that was materially affected due to the service-
connected sinus disorder and therefore the sinus disorder 
should be considered to be debilitating under 38 C.F.R. 
§ 3.312(c)(3).

Once an appellant has submitted a claim that is well 
grounded, the VA has a duty to assist developing the claim.  
To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following action:

1.  After completing all indicated 
development actions, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death under all appropriate 
legal theories, including the veteran's 
use of tobacco in service.

2.  If the decision remains adverse to 
the appellant, she and her representative 
should be furnished with a supplemental 
statement of the case and with an 
appropriate period of time within which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



